Exhibit 10.3

 



PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT (this “Agreement”), dated as of June 30, 2015
and, by and between, APPLIED OPTOELECTRONICS, INC., a Delaware corporation (the
“Borrower”) and each Additional Grantor that may become a party hereto after the
date hereof (each of the Borrower and each Additional Grantor being a “Grantor”
and collectively the “Grantors”) and EAST WEST BANK, as Agent for and
representative of the Lender Parties (in such capacity, the “Agent”). If there
are no Guarantors that are party to this Agreement, the term “Grantors” shall
refer only to the Borrower.

 

WHEREAS, the Grantor has granted a security interest in and continuing Lien on
the Collateral (including the patents subject of this Agreement) to the Agent
pursuant to the Security Agreement, and desires to enter into this Agreement for
purposes of affirming such grant to the Agent, and providing a short-form medium
to facilitate the recording of such security interest in the applicable
governmental offices.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

 

Section 1. Affirmation and Grant of Security. The Grantor hereby affirms its
grant to the Agent of, and grants to the Agent, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under the patents listed on Schedule I to secure the Secured Obligations.

 

Section 2. Recordation. The Grantor authorizes and requests that the
Commissioner of Patents and Trademarks and any other applicable government
officer record this Agreement.

 

Section 3. Grants, Rights and Remedies. This Agreement has been entered into in
conjunction with the provisions of the Security Agreement. The Grantor does
hereby acknowledge and confirm that the grant of the security interest hereunder
to, and the rights and remedies of, the Agent with respect to the Collateral are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated herein by reference as if fully set forth herein.

 

Section 4. Miscellaneous. The Grantor agrees that neither this Agreement nor any
term hereof may be changed, waived, discharged or terminated, except by an
instrument in writing signed by the party (including, if applicable, any party
required to evidence its consent to or acceptance of this Agreement) against
whom enforcement of such change, waiver, discharge or termination is sought.
This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.

 

Section 5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CHOICE OF LAW PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT THE
PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK.

 

1

 

 

IN WITNESS WHEREOF, the Grantor has caused this Patent Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

  APPLIED OPTOELECTRONICS, INC.       By:     /s/ Stefan J. Murry   Name: Stefan
J. Murry   Title: CFO and Chief Strategy Officer

 

 

 

(Signature Page to Patent Security Agreement)

 



2

 

 



SCHEDULE I

 

ISSUED PATENTS

 

Patent No. Country Title Issue Date 8,995,484 USA Temperature controlled
multi-channel transmitter optical subassembly and optical transceiver module
including same 03-31-2015 8,831,433 USA Temperature controlled multi-channel
transmitter optical subassembly and optical transceiver module including same
09-09-2014 8,891,974 USA Distortion compensation circuit including tunable phase
path 11-18-2014 8,805,191 USA Optical transceiver including optical fiber
coupling assembly to increase usable channel wavelengths 08-12-2014 8,655,183
USA Optical transceiver that maintains a bend diameter of an internal optical
fiber and method of assembling same 02-18-2014 9,002,214 USA
Wavelength-selectable laser device and apparatus and system including same
04-07-2015 8,818,208 USA Laser mux assembly for providing a selected wavelength
08-26-2014 8,606,116 USA System and method for distortion compensation in
response to frequency detection 12-10-2013 8,670,675 USA System and method for
distortion compensation including configureable delay 03-11-2014 8,718,489 USA
Distortion compensation circuit including one or more phase invertible
distortion paths 05-06-2014 8,899,846 USA Receptacle diplexer 12-02-2014
8,320,773 USA Reducing cross-modulation in multichannel modulated optical
systems 11-27-2012 8,091,876 USA Fixture for securing optoelectronic packages
for wire and/or component bonding 01-10-2012 8,045,164 USA Position finding
system and method for use in aligning laser device with an optical fiber
10-25-2011

 



3

 

 

 

8,406,631 USA Network timing 03-26-2013 7,978,985 USA Clipping correction system
and method for correcting clipped signals in a receiver 07-12-2011 8,165,474 USA
Reducing cross modulation in multichannel modulated optical systems with
anti-clipping 04-24-2012 8,787,772 USA Laser package including semiconductor
laser and memory device for storing laser parameters 07-22-2014 8,073,340 USA
Distortion compensation circuit including one or more phase invertible
distortion paths 12-06-2011 8,121,493 USA Distortion compensation circuit and
method based on orders of time dependent series of distortion signal 02-21-2012
7,766,686 USA Pluggable form factor release mechanism 08-03-2010 8,121,170 USA
Gain-coupled distributed feedback semiconductor laser including first-order and
second-order gratings 02-21-2012 7,925,170 USA Predistortion circuit including
distortion generator diodes with adjustable diode bias 04-12-2011 7,573,923 USA
Laser drive circuit and method providing high limit clipping corresponding to
low limit clipping in a laser 08-11-2009 8,358,937 USA Systems and methods for
reducing clipping in multichannel modulated optical systems 01-22-2013 8,165,475
USA Systems and methods for reducing clipping in multichannel modulated optical
systems 04-24-2012 7,627,012 USA Distributed feedback semiconductor laser
including wavelength monitoring section 12-01-2009 7,542,503 USA Distributed
feedback laser with improved optical field uniformity and mode stability
06-02-2009 7,478,955 USA Modular laser package system 01-20-2009 7,010,013 USA
Assembly with tapered, threaded ferrule housing for improved alignment of fiber
with laser 03-07-2006 6,859,481 USA Optically-pumped multiple-quantum well
active region with improved distribution of optical pumping power 02-22-2005
6,652,707 USA Method and apparatus for demounting workpieces from adhesive film
11-25-2003 6,795,478 USA VCSEL with antiguide current confinement layer
09-21-2004

 



4

 

 

 

7,026,178 USA Method for fabricating a VCSEL with ion-implanted
current-confinement structure 04-11-2006 6,697,413 USA Tunable vertical-cavity
surface-emitting laser with tuning junction 02-24-2004 6,788,466 USA Multiple
reflectivity band reflector 09-07-2004 6,763,053 USA Laser having multiple
reflectivity band reflector 07-13-2004 6,765,939 USA Multiple reflectivity band
reflector with non-uniform profile and laser system employing same for laser
wavelength monitoring 07-20-2004 6,735,224 USA Planar lightwave circuit for
conditioning tunable laser output 05-11-2004 6,763,046 USA Method and system
employing multiple reflectivity band reflector for laser wavelength monitoring
07-13-2004 6,611,543 USA Vertical-cavity surface-emitting laser with metal
mirror and method of fabrication of same 08-26-2003 6,549,556 USA
Vertical-cavity surface-emitting laser with bottom dielectric distributed bragg
reflector 04-15-2003 8,126,329 USA Quad-port optical module with pass-through
and add/drop configuration 02-28-2012 7,519,260 USA Coaxial optoelectronic
device separation apparatus and method 04-14-2009 8,079,222 USA Thermoelectric
cooler controller 12-20-2011 8,055,138 USA Photosensor operating point
11-08-2011 7,583,719 USA Complex-coupled distributed feedback semiconductor
laser 09-01-2009 7,468,286 USA System and method for securing optoelectronic
packages for mounting components at a mounting angle 12-23-2008 6,263,002 USA
Tunable fiber fabry-perot surface-emitting lasers 07-17-2001 6,736,550 USA
Housing for passively aligning an optical fiber with a lens 05-18-2004 6,608,855
USA Single-mode DBR laser with improved phase-shift section 08-19-2003 6,669,367
USA Optical fiber with mirror for semiconductor laser 12-30-2003 6,724,796 USA
Modified distributed bragg reflector (DBR) for vertical cavity surface-emitting
laser (VCSEL) resonant wavelength tuning sensitivity control 04-20-2004
6,560,265 USA Method and apparatus for polarizing light in a VCSEL 05-06-2003

 



5

 

 

 

6,636,544 USA Overlapping wavelength-tunable vertical cavity surface-emitting
laser (VCSEL) arrays 10-21-2003 6,696,307 USA Patterned phase shift layers for
wavelength-selectable vertical cavity surface-emitting laser (VCSEL) arrays
02-24-2004 6,782,019 USA VCSEL with heat-spreading layer 08-24-2004 6,471,582
USA Adapter for coupling air duct to fan-driven vent 10-29-2002 7,010,012 USA
Method and apparatus for reducing specular reflections in semiconductor lasers
03-07-2006 6,765,948 USA VCSEL assembly with edge-receiving optical devices
07-20-2004 6,560,259 USA Spatially coherent surface-emitting, grating coupled
quantum cascade laser with unstable resonance cavity 05-06-2003 6,746,777 USA
Alternative substrates for epitaxial growth 06-08-2004 6,455,908 USA
Multispectral radiation detectors using strain-compensating superlattices
09-24-2002 6,603,184 USA Double heterostructure photodiode with graded
minority-carrier blocking structures 08-05-2003 6,406,795 USA Compliant
universal substrates for optoelectronic and electronic devices 06-18-2002
6,638,773 USA Method for fabricating single-mode DBR laser with improved yield
05-31-2002

 

 

 



6

 

 



PATENT APPLICATIONS

 

Appl. No. Country Title 13/975,867 USA Heated laser package with increased
efficiency for optical transmitter systems 13/893,802 USA Compact multi-channel
optical transceiver module 14/088,883 USA Aligning and directly optically
coupling photodetectors to optical demultiplexer outputs in a multichannel
receiver optical subassembly 13/760,533 USA Thermally shielded multi-channel
transmitter optical subassembly and optical transceiver module including same
13/708,569 USA Thermally isolated multi-channel transmitter optical subassembly
and optical transceiver module including same 13/709,195 USA Multi-channel
optical transceiver module including dual fiber type direct link adapter for
optically coupling optical subassemblies in the transceiver module 13/644,113
USA Filtered laser array assembly with external optical modulation and WDM
optical system including same 13/595,505 USA External cavity laser array system
and WDM optical system including same 13/357,142 USA Optically matched laser
array coupling assembly for coupling laser array to arrayed waveguide grating
13/357,130 USA Laser array mux assembly with external reflector for providing a
selected wavelength or multiplexed wavelengths 13/543,259 USA Extended cavity
fabry-perot laser assembly capable of high speed optical modulation with narrow
mode spacing and WDM optical system including same 13/357,116 USA
Wavelength-selectable laser device providing spatially-selectable wavelength(s)
12/245,008 USA Reducing cross-modulation in multichannel modulated optical
systems 13/916,652 USA Tunable laser with multiple in-line sections including
sampled gratings 14/551,353 USA Tunable laser with multiple in-line sections
including sampled gratings 13/235,976 USA Receptacle diplexer 14/188,768 USA
Improved optical networking unit (ONU) packaging 14/190,765 USA Scribe etch
process for semiconductor laser chip manufacturing

 

 

7

 



 

14/456,124 USA Monitoring a multiplexed laser array in an optical communication
system 14/672,802 USA Improved coupling of photodetector array to optical
demultiplexer outputs with index matched material 14/248,553 USA Switched radio
frequency (RF) driver for tunable laser with multiple in-line sections
14/312,930 USA Laser transceiver with improved bit error rate 14/528,011 USA
Transceiver with a thermal AWG DEMUX and thermal AWG MUX 14/665,639 USA
Multichannel receiver optical subassembly with improved sensitivity 14/501,751
USA Semiconductor laser diode with integrated heating region 14/452,715 USA Test
Fixture with thermoelectric cooler and spring-operated holding 14/465,240 USA
Method and system for alignment of photodector array to optical demultiplexer
outputs 14/295,459 USA Monitoring and controlling temperature across a laser
array in a transmitter optical subassembly (TOSA) package 14/661,772 USA Tunable
laser including parallel lasing cavities with a common 14/590,456 USA
Two-section semiconductor laser with modulation-independent grating section to
reduce chirp 14/588,608 USA System, method and fixture for performing both
optical power and wavelength measurements of light emitted from a laser diode
14/263,142 USA Pluggable optical transceiver module 14/482,550 USA Optical
coupling element and optical module having the same 14/504,500 USA Pluggable
optical transceiver module

 

 

 



8

 

